                            Case 18-11174-LSS              Doc 624        Filed 05/11/20        Page 1 of 9




                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE

                                                                      )
             In re:                                                   )   Chapter 11
                                                                      )
             ENDURO RESOURCE PARTNERS LLC,                            )   Case No. 18-11174 (LSS)
                                                                      )
                            Debtor.1                                  )   Hearing Date: June 22, 2020 at 11:30 a.m. (ET)
                                                                      )
                                                                          Objection Deadline: May 26, 2020 at 4:00 p.m. (ET)
                                                                      )

                                LIQUIDATING TRUSTEE’S MOTION TO EXTEND
                           THE PERIOD WITHIN WHICH THE LIQUIDATING TRUSTEE
                           MAY REMOVE CERTAIN CLAIMS AND CAUSES OF ACTION


                      Eric Danner, as the trustee of the Enduro Liquidating Trust (the “Liquidating Trustee”)

         in the above-captioned chapter 11 case of Enduro Resource Partners LLC (the “Debtor”) hereby

         moves (this “Motion”) and respectfully states as follows:

                                                      RELIEF REQUESTED

                      1.     By this Motion, the Liquidating Trustee seeks entry of an order, substantially in

         the form attached hereto as Exhibit A (the “Proposed Order”), extending the time (the

         “Removal Period”) during which the Liquidating Trustee may seek removal of certain Actions

         (as defined herein) by 90 days—from May 11, 2020 (the “Current Removal Deadline”),2




         1
                The debtor, along with the last four digits of its federal tax identification number, is Enduro Resource Partners
                LLC (6288). The mailing address for the debtor is 777 Main Street, Suite 800, Fort Worth, Texas 76102. The
                chapter 11 cases of certain affiliates of the debtor have been closed. See D.I. 416.
         2
                Pursuant to Local Rule 9006-2 (as defined below), the filing of this Motion prior to the Current Removal
                Deadline shall serve to automatically extend the Removal Period without the necessity for the entry of a bridge
                order, until the Court rules on this Motion.


26454878.1
                         Case 18-11174-LSS            Doc 624       Filed 05/11/20       Page 2 of 9




         through and including August 10, 20203—without prejudice to the Liquidating Trustee’s right to

         seek further extensions.

                                             JURISDICTION AND VENUE

                 2.      The Court has jurisdiction to consider this Motion under sections 157 and 1334 of

         title 28 of the United States Code (the “Judicial Code”) and the Amended Standing Order of

         Reference from the United States District Court for the District of Delaware dated as of February

         29, 2012. This is a core proceeding pursuant to section 157(b) of the Judicial Code, and, under

         Rule 9013-1(f) of the Local Rules of Bankruptcy Practice and Procedure of the United States

         Bankruptcy Court for the District of Delaware (the “Local Rules”), the Liquidating Trustee

         consents to the entry of a final order by the Court in connection with this Motion to the extent

         that it is later determined that the Court, absent consent of the parties, cannot enter final orders or

         judgments in connection herewith consistent with Article III of the United States Constitution.

         Venue of this case and this Motion in this district is proper under sections 1408 and 1409 of the

         Judicial Code. The statutory and legal predicates for the relief requested herein are section 1452

         of the Judicial Code, Rules 9006 and 9027 of the Federal Rules of Bankruptcy Procedure (the

         “Bankruptcy Rules”), and Local Rule 9006-2.

                                                      BACKGROUND

                 3.      On May 15, 2018 (the “Petition Date”), the Debtor and certain of its affiliates

         (collectively, the “Debtors”) filed voluntary petitions in the Court commencing cases

         (collectively, the “Chapter 11 Cases”) for relief under chapter 11 of title 11 of the United States

         Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”). From the Petition Date through the


         3
             Ninety days from the Current Removal Deadline is Sunday, August 9, 2020. Pursuant to Bankruptcy Rule 9006
             (as defined below), the next business day for the purposes of establishing the new Removal Period is Monday,
             August 10, 2020.


26454878.1
                                                                2
                         Case 18-11174-LSS            Doc 624       Filed 05/11/20        Page 3 of 9




         Effective Date of their Plan (each as defined below), the Debtors managed and operated their

         businesses as debtors in possession under sections 1107 and 1108 of the Bankruptcy Code.

                 4.       The factual background regarding the Debtors, including their business

         operations, their capital and debt structures, and the events leading to the filing of the Chapter 11

         Cases, is set forth in detail in the Declaration of Kimberly A. Weimer, Vice President and Chief

         Financial Officer of Enduro Resource Partners LLC, in Support of Chapter 11 Petitions and

         First Day Motions [D.I. 11], which is fully incorporated herein by reference.

                 5.       Through the Court’s entry of its Findings of Fact, Conclusions of Law, and Order

         Confirming Joint Plan of Liquidation of Enduro Resource Partners LLC and Its Debtor Affiliates

         under Chapter 11 of the Bankruptcy Code [D.I. 345] (the “Confirmation Order”), dated August

         1, 2018, the Court confirmed the Joint Plan of Liquidation of Enduro Resource Partners LLC

         and its Debtor Affiliates under Chapter 11 of the Bankruptcy Code, dated July 31, 2018 and

         attached to the Confirmation Order (as modified and approved by the Confirmation Order, the

         “Plan”).4    The Plan was consummated and became effective on September 5, 2018 (the

         “Effective Date”) [D.I. 387].

                 6.       As of the Effective Date, the Enduro Liquidating Trust was formed, pursuant to

         the Plan Administration Trust Agreement, and all assets of the Debtors were transferred and

         assigned to the Enduro Liquidating Trust. The Enduro Liquidating Trust was established for the

         primary purpose of liquidating its assets and for making Distributions in accordance with the

         Plan and the Plan Administration Trust Agreement, with no objective to continue or engage in

         the conduct of a trade or business, except to the extent reasonably necessary to, and consistent

         with, the liquidating purpose of the Enduro Liquidating Trust. As the trustee of the Enduro
         4
             Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
             Plan.


26454878.1
                                                                3
                       Case 18-11174-LSS         Doc 624      Filed 05/11/20    Page 4 of 9




         Liquidating Trust, the Liquidating Trustee has the authority to, among other things, (i) prosecute,

         compromise, and settle, in accordance with the specific terms of the Plan Administration Trust

         Agreement, Retained Causes of Action; (ii) resolve issues involving Claims and Interests, other

         than First Lien Claims, pursuant to Article IX of the Plan; (iii) file, settle, compromise,

         withdraw, or litigate to judgment any objections to Claims; (iv) cause all distributions to be made

         to Holders of Claims other than First Lien Claims; and (v) undertake all administrative functions

         of the Chapter 11 Cases, including the ultimate closing of the Chapter 11 Cases. Plan Art. V(E);

         VII(B); VIII(B).

                                   THE CURRENT REMOVAL DEADLINE

                7.      The Court previously extended the Removal Period to May 11, 2020, without

         prejudice to the right to seek further extensions. [D.I. 261, 435, 482 & 573].

                                                 THE ACTIONS

                8.      Before the Petition Date, the Debtors were involved in various actions in a

         number of jurisdictions (collectively, the “Actions”). The Actions involve a variety of different

         matters, including, among other things, litigation related to their oil and gas leases. On June 8,

         2018, each of the Debtors filed their Schedules of Assets and Liabilities and Statements of

         Financial Affairs [D.I. 148-159] (the “Schedules”) and identified the Actions therein.

                9.      In addition, on June 16, 2018, the Court entered the Order Establishing Bar Dates

         and Related Procedures for Filing Proofs of Claim, Including 503(b)(9) Claims and Approving

         the Form and Manner of Notice Thereof [D.I. 162] (the “Bar Date Order”), pursuant to which

         the Court set July 16, 2018 as the date by which the Debtors’ creditors holding prepetition claims

         against the Debtors must file proofs of claim, except for claims specifically exempt from




26454878.1
                                                          4
                       Case 18-11174-LSS          Doc 624     Filed 05/11/20      Page 5 of 9




         complying with the Bar Date Order. To date, 554 proofs of claim have been filed against the

         Debtors’ estates, certain of which may be in connection with the Actions.

                10.     Since the Court entered its order establishing the Current Removal Deadline, the

         Liquidating Trustee has been heavily involved in the claims reconciliation process. To date, nine

         omnibus objections to claims have been filed [D.I. 479, 489, 490, 547, 548, 565, 570, 615 &

         616] (the “Claim Objections”). The Court has entered orders sustaining eight of the Claim

         Objections [D.I. 496, 511, 512, 564, 577, 581, 592 & 622] and the remaining Claim Objection is

         scheduled to be heard on June 22, 2020. The Liquidating Trustee has also filed several notices

         of satisfaction of claims [D.I. 487, 524, 525 & 527]. As a result of the Liquidating Trustee’s

         attention to the above matters, the Liquidating Trustee is not yet in a position to complete its

         analysis of the Actions or develop a strategy with respect to whether it should seek to remove

         any of the Actions.     However, the Liquidating Trustee anticipates completing the claims

         reconciliation process within the next few months and does not believe a further extension of the

         Removal Period beyond August 10, 2020 will be needed.

                                               BASIS FOR RELIEF

                11.     Section 1452 of the Judicial Code and Bankruptcy Rule 9027 govern the removal

         of pending civil actions related to chapter 11 cases. Specifically, section 1452(a) provides:

                        A party may remove any claim or cause of action in a civil action
                        other than a proceeding before the United States Tax Court or a
                        civil action by a governmental unit to enforce such governmental
                        unit’s police or regulatory power, to the district court for the
                        district where such civil action is pending, if such district court has
                        jurisdiction of such claim or cause of action under section 1334 of
                        this title.

         28 U.S.C. § 1452(a).




26454878.1
                                                          5
                           Case 18-11174-LSS        Doc 624      Filed 05/11/20     Page 6 of 9




                 12.       Bankruptcy Rule 9027 sets forth the time periods for filing notices to remove

         prepetition claims or causes of action. Specifically, Bankruptcy Rule 9027(a)(2) provides, in

         pertinent part:

                           If the claim or cause of action in a civil action is pending when a
                           case under the [Bankruptcy] Code is commenced, a notice of
                           removal may be filed only within the longest of (A) 90 days after
                           the order for relief in the case under the [Bankruptcy] Code, (B) 30
                           days after entry of an order terminating a stay, if the claim or cause
                           of action in a civil action has been stayed under § 362 of the
                           [Bankruptcy] Code, or (C) 30 days after a trustee qualifies in a
                           chapter 11 reorganization case but not later than 180 days after the
                           order for relief.

         Fed. R. Bankr. P. 9027(a)(2).

                 13.       Similarly, with respect to postpetition actions, Bankruptcy Rule 9027(a)(3)

         provides:

                           If a claim or cause of action is asserted in another court after the
                           commencement of a case under the [Bankruptcy] Code, a notice of
                           removal may be filed with the clerk only within the shorter of (A)
                           30 days after receipt, through service or otherwise, of a copy of the
                           initial pleading setting forth the claim or cause of action sought to
                           be removed, or (B) 30 days after receipt of the summons if the
                           initial pleading has been filed with the court but not served with
                           the summons.

         Fed. R. Bankr. P. 9027(a)(3).

                 14.       Bankruptcy Rule 9006 permits the Court to extend the period to remove actions

         provided by Bankruptcy Rule 9027. Specifically, Bankruptcy Rule 9006(b)(1) provides, in

         pertinent part, that:

                           when an act is required or allowed to be done at or within a
                           specified period by these rules or by a notice given thereunder or
                           by order of court, the court for cause shown may at any time in its
                           discretion... with or without motion or notice order the period
                           enlarged if the request therefor is made before the expiration of the
                           period originally prescribed or as extended by a previous order.

         Fed. R. Bankr. P. 9006(b)(1).
26454878.1
                                                             6
                       Case 18-11174-LSS         Doc 624      Filed 05/11/20     Page 7 of 9




                15.     The Court is authorized to extend the Removal Period. See Pacor, Inc.v. Higgins,

         743 F.2d 984, 996 n.17 (3d Cir. 1984), overruled on other grounds by Things Remembered,

         Inc.v. Petrarca, 516 U.S. 124, 134–35 (1995) (holding bankruptcy court’s power to grant

         extension of removal period pursuant to Bankruptcy Rule 9006(b) is “clear”); see also Caperton

         v. A.T. Massey Coal Co., Inc., 251 B.R. 322, 325 (S.D. W. Va. 2000) (noting that Bankruptcy

         Rule 9006 provides authority to extend time periods for removal under Bankruptcy Rule 9027);

         In re Jandous Elec. Constr. Corp., 106 B.R. 48 (Bankr. S.D.N.Y. 1989) (same); In re World

         Fin. Servs. Ctr., Inc., 81 B.R. 33, 39 (Bankr. S.D. Cal. 1987) (noting that Supreme Court

         intended to give bankruptcy judges power to extend the periods under Bankruptcy Rule 9027(a)

         pursuant to Bankruptcy Rule 9006(b)(1)).

                16.     Absent the relief requested herein, the Removal Period will expire on May 11,

         2020. The Liquidating Trustee must consider a number of factors in determining whether to seek

         removal of any particular Action. These include, among other things: (a) the time required to

         complete the Action in its current venue; (b) the presence of federal subject matter jurisdiction in

         the proceeding that may allow for one or more aspects thereof to be heard by a federal court;

         (c) the relationship between the Action and matters to be considered in connection with the

         claims resolution process; and (d) the progress made to date in the Action in its original venue.

                17.     The Liquidating Trustee has not yet had an opportunity to fully investigate all of

         the Actions to determine whether removal is appropriate. The Liquidating Trustee believes the

         extension requested in this Motion will provide him with additional time to make fully informed

         decisions concerning the removal of the Actions and will ensure that the rights of the Debtors’

         estates under section 1452 of the Judicial Code are preserved and may be exercised in an

         appropriate manner. Further, the rights of parties to the Actions will not be unduly prejudiced by


26454878.1
                                                          7
                        Case 18-11174-LSS        Doc 624      Filed 05/11/20   Page 8 of 9




         the Liquidating Trustee’s request for an extension because any party to an Action that is removed

         may seek to have it remanded to the state court pursuant to 28 U.S.C. § 1452(b). Accordingly,

         the Liquidating Trustee submits that cause exists to extend the Removal Period as requested in

         this Motion.

                                                      NOTICE

                18.     The Liquidating Trustee has provided notice of this Motion to: (a) the Office of

         the United States Trustee for the District of Delaware; (b) the counterparties to the Actions or

         their counsel, if known; and (c) all parties who requested notice in the Chapter 11 Cases pursuant

         to Local Rule 2002-1. In light of the nature of the relief requested herein, the Liquidating

         Trustee submits that no other or further notice is necessary.



                                    [remainder of page intentionally left blank]




26454878.1
                                                          8
                      Case 18-11174-LSS          Doc 624     Filed 05/11/20   Page 9 of 9




                          WHEREFORE, the Liquidating Trustee respectfully requests that the Court enter

         the Proposed Order, substantially in the form attached hereto as Exhibit A, granting the relief

         requested in this Motion and granting such other and further relief as is appropriate under the

         circumstances.


         Dated: May 11, 2020                    /s/ Elizabeth S. Justison
                Wilmington, Delaware            Kara Hammond Coyle (No. 4410)
                                                Elizabeth S. Justison (No. 5911)
                                                Betsy L. Feldman (No. 6410)
                                                YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                                Rodney Square
                                                1000 North King Street
                                                Wilmington, Delaware 19801
                                                Telephone:      (302) 571-6600
                                                Facsimile:      (302) 571-1253
                                                Email:          kcoyle@ycst.com
                                                                ejustison@ycst.com
                                                                bfeldman@ycst.com

                                                Counsel to the Liquidating Trustee




26454878.1
                                                         9
